UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Application for an Order Pursuant to Section3(b)(2) or Section6(c) and Section45(a) of the Investment Company Act of 1940 Submitted by International Minerals Corporation (Name of Applicant) 7950 E. Acoma Drive, Suite 211 Scottsdale, AZ 85260 (Address of Principal Executive Offices) February 4, 2013 Please direct all communications concerning this Application to Christopher L. Doerksen Dorsey & Whitney LLP Columbia Center 701 Fifth Avenue, Suite 6100 Seattle, WA 98104 (206) 903-8800 SUMMARY OF RELIEF REQUESTED International Minerals Corporation (the “Applicant”) hereby makes application to the Securities and Exchange Commission (the “Commission”) for an order pursuant to Section 3(b)(2) of the Investment Company Act of 1940 (as amended, the “Act”)1 finding and declaring that the Applicant is primarily engaged in a business or businesses other than that of investing, reinvesting, owning, holding, or trading in securities either directly, through majority-owned subsidiaries, or through controlled companies conducting similar types of business, and therefore, is not an investment company within the meaning of the Act.Alternatively, the Applicant makes application for an order pursuant to Section 6(c) of the Act exempting the Applicant from all of the provisions of the Act and any rule or regulation thereunder.The Applicant also hereby makes application to the Commission for an order pursuant to Section45(a) of the Act finding and declaring that public disclosure of certain information is neither necessary nor appropriate in the public interest or for the protection of investors, that confidential treatment of such information is consistent with 5U.S.C.§552(b)(4) and 17C.F.R.200.80(b)(4), and, therefore, such information should be withheld from public disclosure. APPLICATION FOR AN ORDER PURSUANT TO SECTION 3(b)(2) OR SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 STATEMENT OF FACTS History and Overview of the Applicant Since its incorporation in 1986, the Applicant has been exclusively focused on the acquisition, exploration, development and mining of mineral properties.From 1986 to 1993, the Applicant (then named Vanbec Resources Corporation and later Sartigan Granite Corporation) was focused on the acquisition and exploration of industrial mineral properties in Canada.In 1993, the Applicant abandoned its Canadian mineral properties, acquired certain mineral properties in Ecuador, shifting its focus to the acquisition and exploration of mineral properties in Ecuador.In 1994, the Applicant changed its name to Ecuadorian Minerals Corporation to reflect this new focus.The Applicant expanded its focus to encompass mineral properties in both Ecuador and Peru in 1999 and accordingly in 2002 changed its name to International Minerals Corporation.The Applicant became a producing miner in 2007 with the commencement of commercial production at its Pallancata silver mine.In 2009, the Applicant further expanded the geographic scope of its mineral property base to Nevada.The Applicant’s common shares have been listed on the Toronto Stock Exchange since 1996 under the trading symbol “IMZ” and is identified by the Toronto Stock Exchange as being in the Metals and Mining industry group with a Gold and Silver Ore Mining industry classification under the North American Industry Classification System. The Applicant is governed by the laws of the Yukon Territory, Canada, and is subject to the continuous disclosure obligations of Canadian provincial securities regulators.Additional 1 All references to “Sections” are to Sections of the Act, and all references to “Rules” are to rules and regulations thereunder (at Title 17, Part 270, Code of Federal Regulations), unless otherwise stated. 2 information with respect to the Applicant and its business is set forth in the Applicant’s 2012 Annual Report to Shareholders, its Annual Information Form for its financial year ended June30, 2012 (a Canadian continuous disclosure document), Management’s Discussion and Analysis for the Financial Quarter ended September 30, 2012, and its Financial Statements for the Financial Quarter ended September 30, 2012, copies of which are attached to this Application as Exhibits 1 through 4, respectively. The Applicant currently conducts its mining operations in North and South America through various wholly-owned subsidiaries2, majority-owned subsidiaries3, controlled companies4, and other affiliated companies.Exhibit5 attached hereto sets forth a list of the Applicant’s wholly-owned subsidiaries, majority-owned subsidiaries, controlled companies, and other affiliated companies, as well as the percentage of each company owned by the Applicant and the primary business of each such company.Included within Exhibit 2 attached hereto is an organizational chart of the Applicant and such other entities.The Applicant and such wholly- and majority-owned subsidiaries, controlled companies, and other affiliated companies (together, the “Group”) are engaged solely in the mining business or in other businesses ancillary to the mining business.See “Business of the Applicant.” Management As described below, each of the Applicant’s senior executive officers has extensive experience in the mining industry.None of the Applicant’s senior executive officers has experience as an investment manager or adviser, and none of such persons holds himself out as an expert in these areas.None of the Applicant’s senior executive officers devotes any of his business time to investment management, apart from management of the Applicant’s cash.The Applicant does not employ securities analysts and does not engage in the trading of securities for short-term speculative purposes, investment purposes or otherwise.Additionally, the Applicant does not employ any persons in the role of analyzing or managing the securities of public or private companies that the Applicant owns. The following is a brief description of the professional experience in the mining industry and the mining-related educational backgrounds of each of the Applicant’s directors and senior executive officers: 2 Section 2(a)(43) of the Act defines a “wholly-owned subsidiary” of a person as a “company 95 per centum or more of the outstanding voting securities of which are owned by such person, or by a company which, within the meaning of this paragraph, is a wholly-owned subsidiary of such person.The Applicant’s wholly-owned subsidiaries are not a significant source of revenue for the Applicant. 3 Section 2(a)(24) of the Act defines a “majority-owned subsidiary” of a person as a “company 50 per centum or more of the outstanding voting securities of which are owned by such person, or by a company which, within the meaning of this paragraph, is a majority-owned subsidiary of such person.”The term “majority-owned subsidiary” when used in this Application has the meaning given to such term in the Act. 4 “Control” is defined in Section 2(a)(9) of the Act to mean “the power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position within the company.Any person who owns beneficially, either directly or through one or more controlled companies, more than 25% of the voting securities of a company shall be presumed to control such company.”The term “controlled company” when used in this Application has the meaning given to such term in the Act. 3 Stephen J. Kay Mr. Kay has been President, CEO and a Director of the Applicant since 1993.He is a geologist with over 39 years of gold exploration experience in Europe, South Africa, South America and the United States.From 1985 to 1993, he was founder and President of GD Resources Inc., a successful smelter of precious metal by-products from U.S. gold mines.From 1983 to 1985, Mr. Kay worked with Amselco Exploration (BP Minerals) where he was involved in the discoveries of the Colosseum and Yellow Aster gold mines, both in California.During his 10 years with Gold Fields Mining Corporation until 1983, he was head of the project team that discovered the three-million ounce Mesquite gold mine in California.He graduated in 1973 with a Bachelor of Science degree in geology from Swansea University in Wales, United Kingdom.Mr. Kay is also a director of New Dimension Resources. Scott Brunsdon Mr. Brunsdon is Chief Financial Officer of the Applicant and brings to the Applicant over 26 years of financial and management experience in the mining sector with both junior and major companies, including 17 years with Placer Dome Inc. in the United States and Canada.He has also held senior management positions with mining companies Dayton Mining Corporation, Hillsborough Resources Limited and Revett Minerals IncMost recently he was a financial advisor to the CFO for Timmins Gold Corp. assisting that company to enhance its internal and public reporting functions as it transitioned to an operating company from a pure mineral exploration company.He holds a Bachelor’s degree in Commerce (Economics) from the University of Saskatchewan, Saskatoon, Canada and an MBA from the University of British Columbia, Vancouver, Canada. Nick Appleyard Mr. Appleyard is Vice President, Corporate Development for the Applicant.Except for a short period, he has worked with the Applicant since 1995.Prior to his recent appointment as VP Corporate Development, he was responsible for the technical management of all of the Applicant’s exploration and development projects in Ecuador and Peru, together with playing a key role in identifying and evaluating potential new corporate acquisitions for the Applicant.He graduated from Curtin University in Perth, Australia with a B.Sc. (Geology) in 1991 and has worked predominantly in gold exploration, development and mining projects in Australia, South America and East Africa.With his involvement in various precious metal projects ranging from exploration through to development, construction and operation, he has developed specialized skills in marrying resource and reserve estimation techniques with project management and economic evaluation requirements. Business of the Applicant The Applicant and other members of the Group are engaged exclusively and actively in the exploration, development and mining of gold and silver deposits in North and South America.The Applicant’s Pallancata underground silver mine, which is owned and operated by one of the Applicant’s controlled companies, has proven to be a world-class operation and is 4 currently ranked number six in the world as a primary silver producer.This asset has generated significant income and cash flows for the Applicant. The Applicant owns, through its subsidiaries and controlled and affiliated companies, six principal gold and silver projects and additional non-principal projects in three countries with attributable gold equivalent resource ounces of 12.8 million in the measured and indicated categories.5 As of September 30, 2012, the Applicant, together with its wholly-owned and majority-owned subsidiaries, had approximately 95full-time employees and approximately 40independent contractors or part-time employees.Of these employees and contractors, approximately 80percent are involved in mining production and exploration-related activities and 20percent are involved in administration.In addition, as of September 30, 2012, Suyamarca, a controlled company, had approximately 800full-time employees and 930independent contractors.Approximately 90percent of such employees and contractors are involved in mining production and exploration-related activities, while only approximately 10percent are involved in administration. Set forth below is a brief description of the activities of the Applicant’s wholly-owned subsidiaries, majority-owned subsidiaries, controlled companies, the Applicant’s other affiliated companies and the Applicant’s other assets. The Wholly-Owned Subsidiaries As indicated in Exhibit5 attached hereto, the Applicant currently has 14 wholly-owned subsidiaries.The activities of these subsidiaries principally consist of the exploration, development, and mining of silver and gold.These subsidiaries hold, among other things, the Applicant’s interests in the Converse and Goldfield gold properties in Nevada, the Rio Blanco gold-silver property in Ecuador and portions of the Applicant’s Gaby gold property in Ecuador.The Applicant is currently conducting a feasibility study with respect to the Goldfield property in Nevada, with a view to achieving heap leach production in 2015.Further, the Applicant recently completed a scoping study at the Converse gold property and is continuing with drilling and the preparation of an environmental impact statement and plans to commence a full feasibility study within the next few months. The Majority-Owned Subsidiaries As indicated in Exhibit5 attached hereto, the Applicant currently has three majority-owned subsidiaries.These subsidiaries hold, among other things, the remaining portions of the Applicant’s Gaby gold property in Ecuador. 5 Mineral resources are disclosed in compliance with Canadian disclosure standards under National Instrument 43-101. 5 Suyamarca – A Controlled Company Prior to June 30, 2006, the Applicant’s wholly-owned subsidiary, Minera Oro Vega S.A.C. (“Minorva”), held a 100% interest in the Pallancata silver property.To facilitate bringing Pallancata into commercial production, the Applicant and Minorva entered into a joint venture agreement effective June 30, 2006 with affiliates of a Peruvian mining company, Mauricio Hochschild & Cia. S.A.C. (collectively, “Hochschild”).6In exchange for a 60% interest in the venture, Hochschild agreed to provide 100% of the funds required for drilling and associated costs incurred in converting all or part of the then known mineral resources to mineral reserves on the Pallancata project.Hochschild also agreed to provide 100% of the capital investment required to develop, permit and construct a mining operation at Pallancata.Due to provisions of Peruvian law, it was determined necessary to structure the joint venture as a Peruvian joint venture company.Accordingly, the parties formed Minera Suyamarca S.A.C. (“Suyamarca”), with Minorva receiving a 40% interest and Hochschild receiving a 60% interest.Pallancata commenced commercial production in September 2007. Prior to December 23, 2010, the Applicant’s wholly-owned subsidiary, Ventura Gold Corp. (“Ventura”) held a 51% interest in the Inmaculada gold-silver property through a letter agreement with Hochschild, which held the remaining 49% interest.To facilitate the development of Inmaculada, the Pallancata joint venture agreement and the Inmaculada letter agreement were terminated and replaced by a new joint venture agreement effective December 23, 2010 among the Applicant, Minorva, Ventura and Hochschild, covering both Pallancata and Inmaculada.Hochschild’s interest in the Inmaculada project was increased to 60%, with the Applicant retaining a 40% interest.Hochschild agreed to, among other things, provide 100% of the first $100 million of required funding to complete a feasibility study towards the planning, development and construction of a mining operation at Inmaculada.Ownership of the Inmaculada project was later transferred to Suyamarca.The parties are now constructing a mine at Inmaculada, targeting commencement of production in December 2013. Suyamarca also holds the Pacapausa and Puquiopata mineral exploration properties in Peru. Suyamarca, as a corporate entity, is dedicated to developing and producing gold and silver from the Pallancata Mine, and Inmaculada, Pacapausa and Puquiopata properties.As such, Suyamarca is primarily engaged in the business of mining and is not in any way engaged in a business or businesses that consists of investing, reinvesting, owning, holding, or trading in securities. Pursuant to Section 2(a)(9) of the Act, the Applicant is presumed to control Suyamarca as a result of its 40% ownership interest created through the joint venture agreement.In addition, the Applicant believes that Suyamarca is in fact controlled by the Applicant through the Applicant itself and the Applicant’s wholly-owned subsidiaries, although such control is shared 6 Joint ventures are common in the mining industry.Previously, the Commission has granted the relief sought herein by the Applicantto issuers involved in the mining business where such issuers conduct their business through ownership interests in joint ventures.See, e.g., In re Consolidated TVX Mining Corporation, Investment Company Act Release No. IC-17902 (December 11, 1990). 6 with Hochschild which has a 60% ownership interest.Set forth below is a description of the arrangements entered into with respect to the ownership and management of Suyamarca which demonstrate the Applicant’s power to exercise a controlling influence over the management and policies of Suyamarca. Control Over Major Corporate Events The 2010 joint venture agreement between the Applicant and Hochschild provides the Applicant with control over major corporate events, as further set forth in Exhibit6, which has been submitted to the Commission under separate cover.Through these controls, the Applicant has the ability to significantly control the business operations of Suyamarca and, as such, effectively controls Suyamarca for purposes of the Act.7 In addition, in March 2011, the Board of Directors of Suyamarca appointed the Applicant, through its wholly-owned subsidiary Minorva, to undertake all required exploration activities on land controlled by Suyamarca that is located outside of the direct mining area.Minorva and its staff are responsible for managing this exploration. Board of Directors Subject to the joint venture agreement, Suyamarca’s affairs are governed by Suyamarca’s Board of Directors.Stephen Kay, the Applicant’s President and Chief Executive Officer, serves as a director of Suyamarca and in that capacity exercises the Applicant’s control over Suyamarca, as described in more detail in Exhibit6. Together, the Applicant and Hochschild govern the business affairs of Suyamarca.In addition, due the significant expertise of the Applicant and its management, Hochschild looks to the Applicant as a technical and business partner and the Applicant provides significant advice in the review of technical studies and interpretation of data and involvement in establishing Suyamarca’s business practices and priorities through the Applicant’s participation on Suyamarca’s Board of Directors.8 Other Controls The joint venture agreement provides for certain other significant controls over the business and affairs of Suyamarca, each as described in detail in Exhibit6. 7 The existence of control in fact through the exercise of influence over the management and policies of a controlled company has been relied on by issuers in the past in establishing that those issuers are engaged in a business, through controlled companies, other than investing in securities.See, e.g., Compania de Minas Buenaventura S.A. (1996).Compania de Minas Buenaventura (“Buenaventura”) exerted influence over a controlled company through provisions similar to those stated in this application regarding Suyamarca. 8 In 2000, Yahoo! Inc. applied for, and received, exemptive relief from the Act.Yahoo! Inc., at the time of its application, owned a 34% interest in a joint venture.Yahoo! Inc. presented its interest in that joint venture as a controlling interest because of Yahoo! Inc.’s ability to significantly control the joint venture through Yahoo! Inc.’s involvement with the joint venture’s board of directors.Through such involvement, like the Applicant’s involvement in Suyamarca’s board, Yahoo! Inc. directly oversaw the operations of the joint venture. 7 Affiliated Companies As indicated in Exhibit5 attached hereto, the Applicant also owns interests in one affiliated company.The activities of this company principally consist, like those described above, of exploration, development, and mining of silver and gold.A brief description of such company is included in Exhibit 5.9 The business activities and purposes of the Group primarily involve the exploration, development, and mining of gold and silver mineral resources in North and South America.The Group, as summarized in this section and the attached Exhibit5 does not primarily engage in the business of investing, reinvesting, owning, holding, or trading in securities. REASON RELIEF IS NECESSARY The complex nature of the Applicant’s structure, which was not created with the Act in mind, but which necessarily reflects the laws and business customs of the countries where the Applicant carries on its mining business, as well as the way the mining business is conducted generally, and the Applicant’s interest in Suyamarca through which the Applicant conducts certain of its mining operations, pose the issue of whether the Applicant should be considered an investment company within the meaning of Section 3(a)(3) of the Act. The Applicant strongly believes it is not an investment company as defined by the Act and as such is filing this Application to clarify its status under the Act.The Applicant believes that, as a result of its business operations, it is excepted from the definition of “investment company” in Section 3(a) of the Act and is seeking to reduce any uncertainty about its respective status under the Act. It is important for the Applicant to resolve its status under the Act so that the Company may engage in potential and contemplated (1) private placements under Rule 144A of the Securities Act of 1933 (“Rule 144A”) and Regulation S of the Securities Act of 1933 (“Reg. S”), (2) public offerings in the United States; (3) registration under the Multi-Jurisdictional Disclosure System between the United States and Canada, or (4) agreements in the United States.The clarity sought through this Application will allow the Applicant to conduct its future mining business without the uncertainty created by the possibility that the Applicant might be considered an investment company. The Applicant owns “investment securities” within the meaning of Section 3(a)(3) of the Act, and these investment securities significantly exceed 40% of the value10 of the Applicant’s 9 The Applicant believes that, as with Suyamarca, certain of the other affiliated companies are “controlled companies” within the meaning of Section 3(b)(2) of the Act.However, due to the relatively small size of such companies, for purposes of this Application, they are not treated as controlled companies. 10
